DETAILED ACTION
Applicant’s amendments and remarks, filed June 20, 2022, are fully acknowledged by the Examiner. Currently, claims 1-10 are pending with claims 1-6 and 8-10 amended. Applicant’s amended claims, Drawings and Specification have obviated a number of objections to the Drawings, rejections under 35 U.S.C. 112(b), and rejections under 35 U.S.C. 101. The following is a complete response to the June 20, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “each of the electrodes has both an anode and catheter” as set forth in claim 7, and “each of the plurality of electrodes is separated into an anode and a cathode that are arranged in parallel to each other” as set forth in claim 10 must be shown or the feature(s) canceled from the claim(s). The Examiner notes that parent claim 5 requires a device with “a plurality of electrodes”. Figure 3 shows a single electrode 200 with an anode and cathode on a single electrode. Figures 6A and 6B show a  single third electrode 330 divided into at least one anode and at least one cathode. The electrode 330 is a single electrode and not the claimed “plurality of electrodes” that is separated as claimed.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of more than one through-hole that penetrating through each of the plurality of electrodes whether in one or more directions at each of the plurality of electrode as in claim 9 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of the housing of the endoscope channel as in claim 3 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 5, 6, 8 and 9 is objected to because of the following informalities:  
Regarding claim 3, the claim recites “the electrode rotate along…” therein. The Examiner respectfully requests Applicant amend the claim to read as “the electrode rotates” to correct the grammatical issue.
Regarding claim 5, the claim recites “configured to protrudes from the end of the catheter”. The Examiner respectfully requests Applicant amend the claim to read as “configured to protrude” to correct the grammatical issue.
Regarding claims 6, 8 and 9, each claim includes the language of “the plurality of electrode” therein. The Examiner respectfully requests that Applicant amend each at-issue recitation to read as “the plurality of electrodes” to correct the grammatical issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 4, the claim recites the limitation of “each of the first optical fiber and the second optical fiber has optical fiber holes that allow the near-infrared rays emitted from the first optical fiber to be directly transmitted to the second optical fiber”. It is the Examiner’s position that the instant disclosure fails to describe the providing of multiples holes on each electrode that allow for the direct transmission from the first to the second optical fiber in such a manner as to provide for an enabling disclosure.
The Examiner notes with respect to figure 4 that, the instant disclosure sets forth that “the first optical fiber 210 and the second optical fiber 220 may have optical fiber holes to improve accuracy of impedance measurement” and that such “allow the near-infrared rays emitted from the first optical fiber 210 to be directly transmitted to the second optical fiber 220.” This disclosure, however, is preceded by discussion on pages 11-12 of the filed Specification that near-infrared spectroscopy is provided by the emission of the rays from the first optical fiber toward the target cell and for the target cell to subsequently absorb the rays. Page 11 discusses that “near-infrared rays that have passed through the target cell are detected by the second optical fiber 220.” 
The Examiner notes that claim 1 has been amended to required that “the second optical fiber detects the near-infrared rays that have passed through the target cell”. It is the Examiner’s position that the instant disclosure fails to enable one of ordinary skill in the art to include a first and second optical fibers that both pass near-infrared rays that have passed through the target cell to be detected by the second optical fiber (per claim 1) in addition to having multiple holes in each optical fiber that “allow the near-infrared rays emitted from the first optical fiber to be directly transmitted to the second optical fiber” (per claim 4).  
In other words, the Examiner believes that the instant disclosure is conflicting in its disclosure, direction, and depiction of working examples to provide for its near-infrared ray detection and whether such is accomplished in a non-direct path such as through intervening tissue (such as in claim 1 or page 11 of the disclosure), or in a direct manner (as per claim 4). The Examiner is further of the position that the achievement of optical fibers with holes that are capable of doing both manners of detecting set forth in claims 1 and 4 without undue experimentation would not be possible given the direction in Applicant’s own disclosure that the detecting is based on the passage/absorption of the near-infrared rays by the tissue. 
As such, it is the Examiner’s position that the subject matter in claim 4 was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Appropriate correction is required. 
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the claim has been amended to recite “wherein the one or more through-holes penetrating through the each of the plurality of electrode in one or more directions are formed at the each of the plurality of electrode, and wherein the one or more through-holes formed to correspond to the position of the one or more curved protrusions”.
It is the Examiner’s position that the written description fails to describe the full scope of the claim when considering the limitation of “the one or more through-holes penetrating through the each of the plurality of electrodes” encompasses arrangements where each of the one or more through-holes would penetrate through two or more electrodes. Similarly, the recitation of “one or more directions” encompasses subject matter not reasonably described in the disclosure as it encompasses each through-hole being penetrating in more than one direction. Lastly, the limitation of “the one or more through-holes formed to correspond to the positions of the one or more curved protrusions” therein encompass subject matter not reasonably described in the disclosure as it encompasses to a single through-hole corresponding to multiple curved protrusions and/or multiple through-holes corresponding to a single curved protrusion.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation of “applies a voltage to the target cell” therein. It is the Examiner’s position that each recitation is method-like language in an apparatus claim. It has been held that such recitations render the scope of the claim as indefinite given that infringement of the claim cannot be reasonably ascertained. That is, it is almost unclear if infringement of the claim would occur when an electrode capable of applying the voltage is provided, or only once the electrode is actively applying the voltage. The Examiner notes that language such as “configured to apply a voltage to the target cell” is exemplary language to render the method-like language in a functional manner. Claims 2-4 are rejected due to their respective dependency on claim 1. Appropriate correction is required.
Regarding claim 1, the claim recites the limitations of “the first optical fiber emits near-infrared rays …” and “the second optical fiber detect the near-infrared rays…” therein. AS with the rejection of claim 1 above, these are method-like language recitations in an apparatus claim. The Examiner notes that language such as “configured to emit near-infrared rays” and “configured to detect the near-infrared ray” are exemplary language to render the method-like language in a functional manner. Appropriate correction is required.
Regarding claim 5, the claim recites the limitations of “is inserted into the target cell and applies a voltage to the target cell” therein. It is the Examiner’s position that each recitation is method-like language in an apparatus claim. It has been held that such recitations render the scope of the claim as indefinite given that infringement of the claim cannot be reasonably ascertained. That is, it is almost unclear if infringement of the claim would occur when an electrode capable of being inserted and applying the voltage is provided, or only once the electrode is actively applying the voltage. The Examiner notes that language such as “configured to be inserted into a cell and apply a voltage to the target cell” is exemplary language to render the method-like language in a functional manner. Claims 6-10 are rejected due to their dependency on claim 5. Appropriate correction is required.
Regarding claim 5, the claim recites the limitation of “which is inserted into the target cell”. As with the rejection of claim 5 directly above, this is also method-like language in an apparatus claim. The Examiner respectfully suggests Applicant amend the language to read ad “which is configured to be inserted into the target cell” to correct the issue. Appropriate correction is required.
Regarding claim 5, the claim recites the limitations of “the first optical fiber emits near-infrared rays …” and “the second optical fiber detect the near-infrared rays…” therein. AS with the rejection of claim 1 above, these are method-like language recitations in an apparatus claim. The Examiner notes that language such as “configured to emit near-infrared rays” and “configured to detect the near-infrared ray” are exemplary language to render the method-like language in a functional manner. Appropriate correction is required.
Regarding claim 5, the claim recites “a plurality of electrodes” and then further recites “the electrode includes a first optical fiber and a second optical fiber”. This latter recitation renders the scope of the claim as indefinite because it is unclear to which of the plurality of electrodes the recitation of “the electrode” is referring to thereby leaving question as to the structure required by the claimed invention. The Examiner respectfully suggests Applicant utilize language such as “wherein one of the plurality of electrodes includes a first optical fiber and a second optical fiber” to correct the issue. Appropriate correction is required.
Regarding claim 6, the claim recites “destroys the target cell”. Like claim 5 above, this recitation is method-like language in an apparatus claim that render the scope of each claim as indefinite. The Examiner respectfully suggests Applicant utilizing language such as “configured to destroy” to correct the issue. Appropriate correction is required.
Regarding claim 9, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship for each electrode of the plurality of electrodes relative to the claimed “one or more curved protrusions” and the “one or more through-holes”. As presently recited, it is at most unclear if the prescribed structure of the protrusion(s) and through-hole(s) are required for each electrode of the plurality of electrodes or if the one or more of protrusions/through-holes are being considered in aggregate for the entirety of the plurality. Appropriate correction is required.
Claim Interpretation 
The Examiner notes, with respect to the limitation of “endoscope channel”, that such are being interpreted in light of the disclosure in the “Endoscope Channel 100” section on pages 7-9 of the Specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. No. 8,986,298 B2) further in view of Malchano et al. (US Pat. No. 9,468,364 B2).
Regarding claim 1, Lee provides for a therapeutic device comprising  5an electrode configured to be brought into close contact with a target cell through a channel (electrode 27), wherein the electrode is configured to apply a voltage to the target cell (via 27 being electrically conductive and capable of being connected to a voltage generator), and the electrode includes a first optical fiber and a 10second optical fiber (one of 43e being a first optical fiber and 43R being a second optical fiber). Lee further provides that the first optical fiber is configured to emit near-infrared rays toward the target cell (via the one of 43e being structurally capable of emitting near infrared rays), and that the second optical fiber is configured to detect the near-infrared rays that have passed through the target cell (via 43r being structurally capable of emitting near infrared rays).
 The Examiner notes that, in view of the noted rejections of claim 1 above under 35 U.S.C. 112(b) for the method-like language of “emit”, the limitation of “emits near-infrared rays toward the target cell” is being interpreted as a functional recitation of the intended use of the first optic fiber. Similarly, the limitation of “detects the near-infrared rays that have passed through the target cell” is being interpreted as a functional recitation of the intended use of the second optic fiber. 
 It is well established that a functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the optical fibers of Lee would readily be able to perform the claimed emitting and detecting of near-infrared rays as presently set forth in claim 1. See for example, col. 8; 41-44 providing for “43E function as light emitters by transmitting light to the tip electrode 37 from a remote light source” and for “43R functions as a light receiver by collecting light”.  
Lee fails to specifically recites the inclusion of an endoscope channel of for the electrode to be inserted through an endoscope channel. Malchano is particularly concerned with the visualization and treatment of tissue at a surgical site. Malchano further provides for an endoscope channel (endoscope 108) and for the passage of an electrode through the channel (see col. 13; 31-41 with the “ablation catheters” used). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized an endoscope channel as in Malchano in conjunction with the electrode of Lee to provide for an exemplary manner of introducing and locating the electrode within the body during treatment. 
Regarding claim 2, Lee provides that the 15electrode is configured to apply a voltage of 1 KV or above. This, again, is a functional recitation of the intended use of the electrode. The electrode of Lee would readily be capable of providing such a voltage via its ability to be connected to a suitable voltage generator.
Regarding claim 3, in view of the combination in the rejection of claim 1 above, the electrode has a fixed axis connected to the endoscope 20channel (via an axis defined along the shaft of Lee and with such connected to the endoscope channel when inserted) and would further be configured to rotate about the fixed axis (via the rotation of the electrode relative to the endoscope).  The combined arrangement further provides the capability for the electrode to be located in the housing of the endoscope channel such that the electrode is oriented parallel to the housing (the electrode 27 of Lee would be capable of being parallel to at least a portion of a housing of the endoscope 108 of Malchano) and that when the electrode reaches the target cell, the electrode is capable of rotating along the outer contour of the target cell (the electrode 27 would be capable of rotating relative to the target cell given that the distal end of the device of Lee is deflectable).
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz et al. (US Pat. Pub. 2002/0026188 A1) further in view of Malchano et al. (US Pat. No. 9,468,364 B2).
Regarding claim 5, Balbierz provides for a therapeutic device comprising  5a catheter configured to be brought into close contact with a target cell through a channel (body 12), wherein the catheter includes a perforated portion provided on an end thereof (see figure 2 with the end at 13 being perforated), and which is capable of being inserted into the target cell (again the capability shown as in figure 2 with the insertion in 5), and a plurality of electrodes configured to protrude from the 10end of the catheter through the perforated portion to penetrate the target cell (electrodes 18 protruding therefrom).  Balbierz further provides that each of the plurality of electrodes is configured to be inserted into the target cell and is further configured to apply a voltage to the target cell (via 18 capable of being inserted into tissue and apply a desired voltage to the tissue). Last, Balbierz provides that the electrode includes a first optical fiber and a second optical fibers (see figure 2 with 18’ having the first and second fiber at 22me and 22md), wherein the first optical fiber is configured to emit near-infrared rays toward the target cell (one of 22me would be capable of emitting near-infrared rays), and wherein the second optical fiber is configured to detect the near-infrared rays that have passed through the target cell (22md would be capable of detecting near-infrared rays).
The Examiner notes that, in view of the noted rejections of claim 1 above under 35 U.S.C. 112(b) for the method-like language of “emit”, the limitation of “emits near-infrared rays toward the target cell” is being interpreted as a functional recitation of the intended use of the first optic fiber. Similarly, the limitation of “detects the near-infrared rays that have passed through the target cell” is being interpreted as a functional recitation of the intended use of the second optic fiber. 
 It is well established that a functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the optical fibers of Balbierz would readily be able to perform the claimed emitting and detecting of near-infrared rays as presently set forth in claim 5. See for example, [0052] providing for the emission of 22ib from 22me and the receiving of 22rb by 22md).  

Balbierz fails to provide for the use of an endoscope channel. Malchano is particularly concerned with the visualization and treatment of tissue at a surgical site. Malchano further provides for an endoscope channel (endoscope 108) and for the passage of an electrode through the channel (see col. 13; 31-41 with the “ablation catheters” used). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized an endoscope channel as in Malchano in conjunction with the electrode of Balbierz to provide for an exemplary manner of introducing and locating the electrode within the body during treatment. 
Regarding claim 6, each of the plurality of 15electrodes of Balbierz would be configured apply a voltage of 1 KV or above to the target cell (via each electrode being capable of being supplied such a level of voltage when connected to a suitable voltage source).  
Regarding claim 7, Balbierz provides that each of the 20plurality of electrodes has both of an anode and a cathode (see figure 21a with the two electrodes 18e on a single shaft capable of forming an anode and a cathode).  
Regarding claim 8, Balbierz teaches that each of the plurality of electrodes includes a first optical fiber and a second 25optical fiber for detecting the degree of destruction of the target cell through impedance measurement (see figure 2 with the electrode member 18’ having the first and second fiber at 22md and 22me).  The Examiner notes that the limitation of “for detecting a degree of destruction of the target cell through impedance measurement” is a functional recitation of the intended use of the first and second optical fiber optic. It is well established that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the optical fibers of Balbierz would readily be able to perform the disclosed sensing given the presence of both of the first and second optical fibers at the electrode.  
Regarding claim 9, Balbierz provides that each of the plurality of electrodes includes 5one or more curved protrusions; and one or more through-holes (such as the openings in the ends of each of 18/18’ being a distal through-hole). Further, Balbierz then provides that a through hole is in each of the electrodes in a single direction and that each through hole is formed to correspond to the positions of the curved protrusion. (via each of 18/18’ having a distal through-hole that corresponds to a curved protrusion of 18/18’).
Regarding claim 10, Balbierz provides that each of the 10plurality of electrodes are separated into an anode and a cathode that are arranged in parallel to each other (via two of the electrodes 18 being capable of forming an anode and a cathode and being parallel within the shaft 12).
Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the Remarks with respect to the combination of Lee in view of Malchano in the rejection of claim 1 under 35 U.S.C. 103. Therein, Applicant contends that “the cables of Lee 43E function as light emitters by transmitting light to the tip electrode 37 from a remote light source” and does not provide for the functionality of “the first optical fiber emits near-infrared rays” and “the second optical fiber detects the near-infrared rays” as set forth in claim 1. This is not persuasive.
The Examiner notes that the rejection of claim 1 has been updated to address the newly submitted limitations. Therein, the Examiner has taken the position that the first optical fiber is provided by  one of 43e and the second optical fiber is provided by 43R. Lee further provides that the first optical fiber is configured to emit near-infrared rays toward the target cell (via the one of 43e being structurally capable of emitting near infrared rays), and that the second optical fiber is configured to detect the near-infrared rays that have passed through the target cell (via 43r being structurally capable of emitting near infrared rays).
The limitations of “emits near-infrared rays …” and “detects the near-infrared rays …” have been rejected under 35 U.S.C. 112(b) for reciting method-like language in an apparatus claim. The Examiner has then interpreted these limitations to be functional recitations of the intended use of the therapeutic device as well as each of the first and the second optical fiber. Accordingly, the Examiner maintains that a functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the optical fibers of Lee would readily be able to perform the claimed emitting and detecting of near-infrared rays as presently set forth in claim 1. See for example, col. 8; 41-44 providing for “43E function as light emitters by transmitting light to the tip electrode 37 from a remote light source” and for “43R functions as a light receiver by collecting light”.  
It is for at least the reasoning set forth above that the Examiner believes that the rejection of claims 1-4 under 35 U.S.C. 103 as unpatentable over Lee in view of Malchano remains tenable.
Applicant further argues on page 9 with respect to the rejection of claim 9 and the combination of Balbierz and Malchano. Therein, Applicant contents that Balbierz fails to provide for the newly added limitations in the last three “wherein” statements in the claim. This is not persuasive. 
The Examiner has updated the rejection of claim 5 to address these newly submitted limitations in the claim. The limitations of “inserted into the target cell”, “applies a voltage to the target cell”, “emits near-infrared rays …” and “detects the near-infrared rays …” have been rejected under 35 U.S.C. 112(b) for reciting method-like language in an apparatus claim. The Examiner has then interpreted these limitations to be functional recitations of the intended use of the therapeutic device as well as each of the first and the second optical fiber. 
As with the rejection of claim 1 above, these limitations in claim 5 are similarly interpreted as functional recitations of the intended use of the claimed invention. It is the Examiner’s position that the structure of Balbierz readily provides for such functionality for at least the reasoning set forth in the rejection of claim 5 above. Thus, it is for at least the reasoning set forth above that the Examiner believes that the rejection of claims 5-10 under 35 U.S.C. 103 as unpatentable over Balbierz in view of Malchano remains tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794